Oo CO YN DW A BR WH PO

NHN NO NO NY NH WH HN NV NO — | K|- | HF HFS eS OS
on NHN NH Bh WD NY KK FS OO Br HR A Bh WW YN KF ©

 

Case 2:19-cr-00117-RSL Document 3 Filed 06/20/19 Page 1of 3

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the USS.
DISTRICT COURT at Seattle, Washington.

J une 26 2 20 iq
“WILL . McQMOL, Clerk

By Deputy

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

 

 

AT SEATTLE
UNITED STATES OF AMERICA, cee RAG=119 RAJ
v. INDICTMENT
SHAWNA REID,
Defendant.
The Grand Jury charges that:
COUNT I

(False Declarations before the Grand Jury)

On or about February 28, 2018, in the Western District of Washington, SHAWNA REID, the
defendant, while under oath in a proceeding before a federal grand jury empaneled and sitting in the
Western District of Washington at Seattle, knowingly made false material declarations.

Specifically, after being interviewed by a Special Agent of the Federal Bureau of Investigation
and a Seattle Police Department Detective on August 23, 2017, defendant SHAWNA REID appeared
before the federal grand jury on February 28, 2018, where she was asked the following questions and
gave the following answers regarding the earlier interview:

Q: In your first interview, did you say to the FBI that [Suspect #1] bragged to you about
[Suspect 1’s] involvement in the murder of a, quote, judge or an attorney that lives on top
of a hill, end quote?
A: No.

 
oOo eo NH OT BR WY BO

wo wpe NN NY WN NN NY WN NO HM HH HR ee RB RP Re Rell ee
oOo “TON On Oe WD NY KH SS OO MO SN DH A BP WH NY KF CO

 

Case 2:19-cr-00117-RSL Document 3 Filed 06/20/19 Page 2 of 3

Q: In your first interview, did you say to the FBI that [Suspect #1] bragged that the murder
victim was someone of importance like a judge or an attorney general?

A: No.

In truth and in fact, as defendant SHAWNA REID well knew when she testified before the grand

jury, she had told the FBI agent and detective during that first interview on August 23, 2017, that
Suspect #1 had bragged to her about Suspect #1’s involvement in the murder of a judge or lawyer that
lives on top of a hill, and also stated several times that Suspect #1 had called the murder victim an
“attorney general.”

All in violation of Title 18, United States Code, Section 1623.

COUNT 2
(Obstruction of Justice)

Between on or about August 25, 2017, and on or about February 28, 2018, in the Western District
of Washington, SHAWNA REID, the defendant, corruptly influenced, obstructed, and impeded, and
endeavored to influence, obstruct, and impede the due administration of justice, to wit, REID made false
material statements to law enforcement officials on August 25, 2017 and on December 7, 2017, and then,
on February 28, 2018, appeared before a federal grand jury empaneled and sitting in the Western District
of Washington at Seattle, and made false material statements to that grand jury. All of these false
statements pertained to whether Suspect #1 had told defendant SHAWNA REID about Suspect #1’s
Mitt
Mit
Mill
Milf
Hill

Hill

 
co Oo won na vA FP W YP

BO po PP HO HO PO PO DO BRO MR RR RE
co oN ODO UN BR WwW NY KF OD OO WAN Dn FP WY YP

 

 

 

Case 2:19-cr-00117-RSL Document3 Filed 06/20/19 Page 3 of 3

involvement in the murder of a lawyer, judge, or attorney general who lived on a hill and whether REID
had reported what Suspect #1 told her when she was interviewed by law enforcement officials on August

23, 2017.
All in violation of Title 18, United States Code, Section 1503.

A TRUE BILL:
DATED: 2o Jane Zl?

(Signature of Foreperson redacted)
FOREPERSON

fae w/e

DAVID L. JAFFE

Chief

Organized Crime and Gang Section
Criminal Division

United States Department of Justice

aon
Steven D. Cl¥mer
Assistant United States Attorney

 
